DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-15 and 18-20 directed to Invention non-elected without traverse.  Accordingly, claims 6-15 and 18-20 been cancelled.
Allowable Subject Matter
Claims 1-5, 16-17 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method of manufacturing a mold insert as instantly claimed is that while the prior arts Mathiez (US 2009/0083925– of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest forming a venting cavity having a depth of from 1 urn to 20 urn into the front face, the venting cavity being in air-conducting connection with the plurality of blind-holes; wherein the venting cavity comprises a plurality of stopper elements provided to prevent deformation of the insert plates during molding when the insert plates are under pressure; forming a plurality of venting channels connecting the venting cavity to an area outside the insert plate; and bringing the front faces of the first and second insert plates into close abutment so that at least one filament cavity is formed.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-5,16-17 and 21-30 they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743